DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 2 (claims 5 and 12) in the reply filed on 12/23/20 is acknowledged.  The traversal is on the ground(s) that the Examiner fails to explain why there would be a serious burden.  This is not found persuasive because as stated in the restriction requirement the method of activating immune response can be done by another materially different product (see restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
 
Status of Claims 
Claims 1-4, 6-11 and 13-14 are withdrawn based on the restriction requirement. 
Claims 5 and 12 are under examination in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 and 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-7 of U.S. Patent 10,526,364. 
The claims of the patent  (see claim 1) recites a method of inducing the Sting-dependent type I interferon production in a subject  comprising administering a composition of claims 1-6 to the subject in an amount sufficient to induce STING-dependent type I interferon production and the instant claims are directed to  a method for activating immune response against a target antigen in a subject, comprising administering concurrently to the subject a therapeutically effective dose of a compound according to claim 1 and an antigen that corresponds to at least a portion of the target antigen, wherein the compound and the antigen are in particulate form.  Clearly one of ordinary skill in the art would have been motivated to administer the compounds of the patented claims in practicing the instant claimed invention because the only active step is in the administration step and once administered it will activate the immune response in a subject. 
       Both set of claims recite using the same compositions and/or derivatives thereof.  See current application claims 5 and 12 and patenting claims 1 – 6.  The compositions recited in the claims are anticipatory of each other.
       As to the patented claims 1-6, these claims refer to as the composition.  The composition would have been used in the claimed method. Thus, the method of composition is a set of precursor steps to the method of inducing… and therefore are part of the obvious variation of the patented claims compared to the current application claims.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        2/10/21